Order, Supreme Court, Bronx County (Anita Florio, J.), entered on May 19, 1988, granting plaintiff leave, pursuant to CPLR 3043 (c), to file a supplemental bill of particulars and, as a condition thereof, defendants leave to conduct a further neurological examination of plaintiff, unanimously affirmed, without costs.
On November 11, 1987, in this personal injury action arising out of an automobile collision, plaintiff served a supplemental bill of particulars as of right (CPLR 3043 [b]), alleging, inter alia, a one-year employment disability. Some three months and one week later plaintiff attempted to serve a second supplemental bill claiming a 5 1/2-year working disability, with a consequential increase in special damages. (Plaintiff is a self-employed cab driver.) In light of this expanded exposure, it was well within the discretion of the IAS court to condition this pleading amendment upon the submission by plaintiff to another physical examination (Fulciniti v European Am. Bank, 132 Misc 2d 766, 768; see, Buerger v County of Erie, 101 AD2d 1025). Concur—Ellerin, J. P., Wallach, Smith and Rubin, JJ.